Citation Nr: 1736334	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from July 1991 to October 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that continued a 30-percent rating.

A March 2015 letter informed the Veteran that the Board hearing he requested was scheduled for May 7, 2015.  The Veteran, however, cancelled the hearing, and he did not request that it be rescheduled.  (03/19/2015 Hearing Request; 05/06/2015 VA Form 21-0820).  Hence, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).


FINDING OF FACT

The Veteran's bronchial asthma manifests with the need for daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The requirements for a rating higher than 30 percent for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.97, Diagnostic Code (DC) 6602 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the January 2011 rating decision, VA issued the Veteran a July 2010 letter.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA and VA treatment records, including the Compensation and Pension (C&P) examination reports, are in the claims file.  
The Board notes that one of the Veteran's private providers informed the RO that his treatment records had to be picked up and that there would be a fee.  The RO informed the Veteran of that fact, and that it was the Veteran's responsibility to insure that the records were obtained.  The Veteran specifically informed the RO that he did not desire that the private records be obtained.  (08/23/2010 VA 21-0820)  Neither the Veteran's representative nor the Veteran has asserted that there are additional records to obtain.  Hence, the Board may address the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

Historically, the Veteran was hospitalized for treatment of asthma during his tour in the Persian Gulf.  After his separation from active service, he applied for VA compensation.  A September 1996 rating decision granted service connection for bronchial asthma and assigned a 30-percent rating, effective in November 1995.  VA received the Veteran's current claim for an increased rating in July 2010.

The RO assigned the rating of the Veteran's asthma under DC 6602.  Under DC 6602, a 30-percent rating is warranted where pulmonary function test (PFT) results are FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60-percent rating is available where PFT tests are as follows: FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100-percent rating requires PFT results as follows: FEV-1 less than 
40-percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602. 

Certain DCs require the use of post-bronchodilator studies for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4); however, the DCs enumerated at the beginning of subsection (d) (6600, 6603, 6604, 6825-6833, and 6840-6845) do not include DC 6602 (asthma).  Accordingly, that section is not applicable to the claim and both pre- and post-bronchodilator results must be considered.

The August 2010 VA examination report (08/09/2010 VA Examination) reflects that the examiner reviewed the Veteran's electronic records as part of the examination.  The examiner noted that the Veteran was followed at the facility pulmonary and primary care clinics, and that the Veteran's asthma was not well controlled, as his providers had increased the Veteran's medications.  The Veteran reported attacks three times a week and that, during the attacks, he increased the use of his nebulizer.  He reported further that he had been absent from work, and that he had visited his primary care provider on an urgent basis on approximately eight occasions.  He reported wheezing two to three times a week.  Yet, he denied any hospitalization or emergency room visit.  The Veteran complained of chest tightness with shortness of breath very frequently during the week, although he admitted that he felt normal in between the attacks.  The examiner noted that there had not been any use of oral or parenteral steroids or immunosuppressant, and the Veteran's impairment between attacks was mild.

Physical examination revealed the Veteran's weight as 301 pounds, and his respiratory rate was 16.  There was no evidence of congestive heart failure, pulmonary hypertension, or extra heart sounds.  Heart sounds were normal and his rhythm regular.  There was no evidence of abnormal breath sounds.  X-rays were interpreted as having shown no significant acute cardiopulmonary abnormalities.  (12/29/2010 Medical Treatment-Government Facility)  PFT revealed FEV-1 of 
98-percent predicted pre-bronchodilator, and 110 percent post; and, FEV-1/FEC of 90 percent predicted pre-bronchodilator, and 92 percent post.  The examiner noted that the PFT showed mild obstructive ventilatory impairment that was responsive to bronchodilator therapy.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricle hypertrophy.  The examiner diagnosed bronchial asthma with moderate recurrent symptoms.

The objective findings on clinical examination and diagnostic tests reflect that the Veteran's bronchial asthma was appropriately rated at 30 percent.  A higher rating was not met or approximated, as PFT revealed both FEV-1 and FEV-1/FVC of better than 55 percent predicted.  38 C.F.R. § 4.97, DC 6602.  Further, the examination report reflects that the Veteran had not been placed on an oral or parenteral corticosteroid, or required monthly visits to a physician for required treatment for exacerbations.

The Veteran's VA outpatient records reflect findings consistent with those at the August 2010 examination.  See 01/05/2011 Medical Treatment-Government Facility, p. 50-80.  The Veteran's private physician, NAO-V, M.D., noted in a January 2011 letter that the Veteran had frequent episodes of fatigue, shortness of breath, and wheezing.  While Dr. O-V noted that the Veteran required visits for emergency situations, he did not indicate that the need was at least monthly.  Otherwise, his letter tracked with what the Veteran reported at the VA examination.  (01/05/2011 Third Party Correspondence)

On his Substantive Appeal (10/09/2013 VA Form 9), the Veteran requested another examination and that his records from the SSA be considered.  The records related to the Veteran's receipt of benefits from that agency do not reflect any entries contrary to those noted in either the VA examination report or the outpatient records.  A PFT report revealed pre- and post-bronchodilator FEV-1 and FEV-1/FVC of better than 70 percent predicted.  (03/12/2012 SSA, p. 76)

The March 2016 examination report (03/10/2016 C&P Exam) reflects that the examiner reviewed the claims file as part of the examination.  The examiner noted that a February 2016 entry in the Veteran's outpatient records reflected that his asthma was under good control, and that if it continued, his providers would start deescalating his therapy.  The examiner noted the Veteran's history to be reported episodes of chest tightness with shortness of breath and wheezes about twice weekly, and that he managed them at home by increasing his power nebulizer frequency.  Also noted was that the Veteran admitted feeling normal in between the attacks, and that he had not required hospitalizations or emergency room visits.  The examiner noted that the Veteran's asthma did not require oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen.  The Veteran used inhalational bronchodilator therapy, daily, and inhalational anti-inflammatory medication, also daily.  The examiner noted further that there had not been any episodes of respiratory failure over the prior 12 months nor any physician visits for required care of exacerbations.  The examiner noted that March 2015 PFT revealed FEV-1 pre-bronchodilator of 78 percent predicted, and 98 percent predicted, post.  FEV-1/FVC was pre-bronchodilator of 84 percent predicted, and 91 percent predicted, post.  The examiner noted that FEV-1 most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran's diagnosis continued to be bronchial asthma.  The examiner stated that the Veteran's functional impact was that he would be unable to work in a job that requires more-than-ordinary physical activities or exposure to dust and other allergens.  

The Board notes that the Veteran's outpatient records do not reflect any entries contrary to the findings at the March 2016 examination.  See 03/11/2015 VAMC, 
p. 3; 05/26/2016 Legacy CAPRI, p. 296-299.  The evidence of record shows that the Veteran's bronchial asthma has continued to manifest at the 30 percent rate throughout the rating period on appeal based on the competent evidence, to include the March 2012 report from SSA and the March 2016 examination report and March 2015 PFT results.  38 C.F.R. §§ 4.1, 4.10, 4.97, DC 6602.  The Board finds no other potentially applicable diagnostic codes as the Veteran's service-connected asthma disability is specifically provided for in the Schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Additionally, there is no evidence to support a staged rating for any part of the rating period.  

Occupational Impairment

The March 2010 examination report reflects that the Veteran still worked part time at the post office at the time.  The examiner opined that the occupational impairment of the asthma was increased tardiness.  (08/09/2010 VA Examination Report, p. 5)  There is no evidence that the Veteran's asthma rendered him incapable of obtaining and maintaining substantially gainful employment.  His primary work restriction was avoidance of high-dust environments.  The Veteran no longer was working at the time of the March 2016 examination.  A March 2015 rating decision granted a total disability rating based on individual unemployability (TDIU), effective September 23, 2014.  The rating decision notes that the grant was due to the impairment of the Veteran's service-connected acquired mental disorder.  (03/11/2015 Rating Decision).  The record reflects that the only other disability for which service connection is in effect is the bronchial asthma.  Hence, there are no other disabilities to elevate him to a total combined rating of at least 60 percent (without counting the psychiatric disorder).  Thus, there is no basis for special monthly compensation at this time.  See 38 C.F.R. § 3.350.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

An increased rating for bronchial asthma is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


